Citation Nr: 1401991	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  09-02 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee and right ankle disabilities.  

2.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected right knee and right ankle disabilities.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran had active service from September 2000 to July 2006.  

In a February 2007 Administrative Decision, the Veteran's character of service for the period from September 5, 2000, to September 4, 2004, was found to be honorable and entitlement was established to all benefits administered by VA.  The Veteran's character of service for the period from September 5, 2004, to October 7, 2006, was found to be under other than honorable conditions, and was held to constitute a bar to VA benefits, exclusive of health care under 38 U.S.C. Chapter 17.  See 38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2012).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 RO rating decision that, in pertinent part, denied service connection for a left knee disability (listed as degenerative changes of the patellofemoral compartment) and for a left ankle disability (listed as degenerative joint disease).  

In September 2010, the Veteran testified at a Travel Board hearing at the RO.  The hearing transcript is of record.

In May 2012, the Board, in pertinent part, remanded the issues of entitlement to service connection for a left knee disability and for a left ankle disability, both to include as secondary to service-connected right knee and right ankle disabilities, for further development.  

In May 2013, the Board again remanded the issues of issues of entitlement to service connection for a left knee disability and for a left ankle disability, both to include as secondary to service-connected right knee and right ankle disabilities, for further development.  


FINDINGS OF FACT

1.  The Veteran's left knee disability had its onset during his period of honorable service from September 5, 2000, to September 4, 2004.  

2.  The Veteran's ankle disability had its onset during his period of honorable service from September 5, 2000, to September 4, 2004.


CONCLUSIONS OF LAW

1.  A left knee disability was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  

2.  A left ankle disability was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a left knee disability and for a left ankle disability.  As this represents complete grants of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  Of note, any deficiencies in the record are not prejudicial to the Veteran.

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

In relevant part, the Veteran is service-connected for a right knee disability and for a right ankle disability.  

The Veteran contends that he has left knee and left ankle disabilities that are related to service, or, more specifically, that are related to his service-connected right knee and right ankle disabilities.  He specifically maintains that he incurred left knee and left ankle problems due to performing numerous parachute jumps, while carrying heavy military gear, during service.  The Veteran reports that he performed jumps during his honorable period of service from September 5, 2000, to September 4, 2004.  He also indicates that his service-connected right knee and right ankle disabilities have caused gait problems that have affected his left knee and left ankle.  The Veteran essentially reports that he has suffered from left knee and left ankle disabilities since his periods of service, including his period of honorable service from September 5, 2000, to September 4, 2004.  

The Veteran's service treatment records for his period of honorable service from September 5, 2000, to September 4, 2004, do not show complaints, findings, or diagnoses of any left ankle problems.  Such records do show treatment on one occasion for an abrasion of the left knee.  A March 2001 treatment entry notes that the Veteran complained of abrasions to both knees.  The assessment was abrasions.  The Veteran's service treatment records for his period of honorable service from September 5, 2000, to September 4, 2004, do show treatment for right knee and right ankle disabilities.  

While the Veteran's period of service from September 5, 2004, to October 7, 2006, was under other than honorable conditions, an October 2006 report of medical assessment, the Veteran reported that he had pain in both knees, as well as bilateral foot pain.  The reviewing examiner indicated that the Veteran had arch supports for his feet.  It was noted that the medical records showed bilateral knee pain complaints with a history of retropatellar pain syndrome.  

Post-service treatment records show treatment for disorders including variously diagnosed left knee and left ankle disabilities.  

For example, an April 2007 VA orthopedic examination report notes that the Veteran's claims file was reviewed.  The Veteran reported that he suffered a right knee injury when he fell in a hole.  He also indicated that he had left knee pain due to paratrooper activities.  The Veteran further stated that he had chronic bilateral ankle pain due to paratrooper activities.  The diagnoses were bilateral knee degenerative joint disease and bilateral ankle degenerative joint disease with a healed chip fracture of the right lateral malleolus.  

A May 2012 VA orthopedic examination report included a notation that the Veteran's claims file was reviewed.  The examiner reported that the Veteran described a gradual onset of left knee and left ankle (pain).  The examiner stated that the Veteran correlated the onset of his left knee and left ankle pain to rigorous training and work activities.  It was noted that the Veteran indicated that his acute symptoms had diminished, but that he described an episodic course since onset with increasing intensity and frequency of exacerbations.  

The diagnoses were chondromalacia of both knees and chronic ankle sprain of both ankles.  The examiner commented that the claimed conditions were less likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the service record did not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of the Veteran's left knee or left ankle, such as a fracture, internal derangement, a tendon or ligament rupture, or a dislocation.  The examiner indicated that in the absence of such findings, a post-traumatic or chronic inflammatory process was less likely to have occurred.  The examiner stated that the Veteran was on active duty for less than ten years.  The examiner maintained that any microtrauma the Veteran sustained during active duty, even in the aggregate, would be insufficient to initiate and sustain a post-traumatic or chronic inflammatory process, since the literature suggested a ten year exposure as the threshold value.  The examiner reported that the Veteran's radiographs did not reveal advanced degenerative changes and, therefore, were inconsistent with a post-traumatic process.  

The examiner also remarked that the claimed conditions were less likely as not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected conditions.  The examiner indicated that the Veteran's residual (right) knee and (right) ankle range of motion, strength, stability, alignment, and gait, were too functional to cause or aggravate a secondary degenerative overuse process.  

A June 2012 VA knee and lower leg conditions examination report notes that the Veteran's claims file was reviewed.  The Veteran reported that he had a gradual onset of left knee pain which began in 2002 after many parachute jumps.  He indicated that he used ice packs and massaged his left knee.  He stated that he had undergone physical therapy on three occasions since he was released from active duty.  The Veteran indicated that he also sprained his right knee in during training and that he presently had equal pain in both knees, and that both knees would lock once a week.  The diagnosis was left knee sprain.  

A June 2012 VA ankle conditions examination report included a notation that the Veteran's claims file had been reviewed.  The Veteran reported that he sprained his ankle several times during parachute jumps during service.  He stated that he treated himself with ice packs, Bengay, Tylenol, and Motrin.  The Veteran indicated that his left ankle would hurt after running and exercising with an elliptical machine, as well as after carrying his child, and with prolonged standing.  The diagnosis was chronic left ankle strain.  

The examiner, who conducted both the VA knee and lower leg conditions examination and VA ankle conditions examination, indicated that the Veteran's left knee and left ankle conditions were less likely than not (less than 50 percent probability) caused by or aggravated by his service-connected right knee disability and/or right ankle disability.  The examiner reported that the physical examinations and imaging of the Veteran's right knee and right ankle were almost normal, and that, therefore, it was unlikely that those disabilities caused the signs and symptoms of the opposite joints.  The examiner stated that the right knee and right ankle joints were not unstable and that the right ankle had full range of motion and was not painful.  It was noted that the Veteran's right knee was not tender and painful on motion.  

A September 2013 report from a VA physician noted that the Veteran's claims file had been reviewed.  The physician discussed the Veteran's medical history in some detail.  The physician indicated that it was his medical opinion that the Veteran's claimed left knee condition, currently diagnosed as left knee sprain, was less likely than not (less than 50 percent probability) incurred in, or caused by, or aggravated by, the claimed in-service injury, event, or illness.  The physician stated that the Veteran was only seen in March 2001 for a complaint of bilateral knee abrasions while in his active duty military service.  The physician reported that there was no indication of ongoing problems with the Veteran's left knee while he was on active duty.  

The physician also indicated that it was his medical opinion that the Veteran's claimed left ankle condition, currently diagnosed as chronic left ankle strain, was less likely than not (less than 50 percent probability) incurred in, or caused by, or aggravated, by the claimed in-service injury, event, or illness.  The physician reported that the Veteran was only seen in August 2001 for a complaint of left foot pain on the lateral side which was assessed as pes planus and was treated with an arch support, Motrin, strengthening, and a change of running shoes.  The physician remarked that there was no indication from the Veteran's service treatment records of an ongoing problem with his left ankle while he was on active duty.  

However, the physician also maintained that the Veteran's statements regarding stresses to his knees and ankles from parachute jumping were noted and were credible, and that his difficulties with the special duty population seeking medical evaluations due to peer pressure were appreciated.  The physician maintained that the Veteran has consistently communicated his symptoms of bilateral knee and ankle pain since leaving active military service, and that those statements were credible.  

The Board notes that there are several opinions of record that address the etiology of the Veteran's claimed left knee and left ankle disabilities, both on a direct and secondary basis.  In terms of direct service connection, the Board notes that a VA examiner, pursuant to a May 2012 VA orthopedic examination report, indicated, after a review of the claims file, that the Veteran's claimed left knee and left ankle disabilities were not related to the his period of honorable service from September 5, 2000, to September 4, 2004.  The Board finds, however, that the May 2012 VA orthopedic examination report is inadequate.  The examiner did not specifically address the Veteran's reports that he suffered left knee and left ankle problems as a result of parachute jumps during his period of honorable service from September 5, 2000, to September 4, 2004.  The Board notes that the Veteran is competent to report left knee and left ankle injuries during service; left knee and left ankle symptoms in service; continuous left knee and left ankle symptomatology since service; and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Board finds that the opinions provided pursuant to the VA May 2012 orthopedic examination report are of little probative value in this matter.  

Additionally, the Board notes that a September 2013 report from a VA physician indicated, after a review of the claims file, that it was his medical opinion that the Veteran's claimed left knee and left ankle conditions were not incurred in, or caused by, or aggravated by, the claimed in-service injury, event, or illness.  The Board notes, however, that the physician also found that the Veteran's statements regarding stresses to his knees and ankles from parachute jumping were noted and were credible, and that his difficulties with the special duty population seeking medical evaluations due to peer pressure were appreciated.  The physician specifically maintained that the Veteran had consistently communicated his symptoms of bilateral knee and ankle pain since leaving active military service, and that those statements were credible.  The Board observes that the physician's opinions are inconsistent.  The physician indicated that the Veteran's left knee and left ankle disabilities were not incurred in or caused by the Veteran's honorable period of service, but he also maintained that the Veteran's reports of left knee and left ankle stress from parachute jumps during service and symptoms since service were credible.  The Board notes that the record establishes that the Veteran's service awards included a parachutist's badge.  The Boards finds that the VA physician's remarks, in regard to the Veteran's credible reports of stresses to his left knee and left ankle during service and symptoms of left knee and ankle pain since service, are very probative in this matter.  

The Board notes that there are current diagnoses of a left knee disability (sprain, chondromalacia, and degenerative joint disease) and of a left ankle disability (sprain and degenerative joint disease).  Additionally, Board notes that the Veteran is competent to report left knee and left ankle symptoms during his period of honorable service from September 5, 2000, to September 4, 2004, and left knee and left ankle symptoms since such period of service, and a VA physician has specifically found those statements to be credible.  See Davidson, supra.  Moreover, the Board finds that his accounts are credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  The Veteran reported complaints of left knee and ankle pain since 2004.  He reported complaints on VA examination in 2007, and in medical reports of record subsequent to 2007.

After considering all the evidence, and resolving any doubt in the Veteran's favor, the Board finds that the Veteran has a left knee disability and a left ankle disability, respectively, that had their onset during his period of honorable service from September 5, 2000, to September 4, 2004.  A left knee disability and a left ankle disability were incurred in active service, warranting service connection.  The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been considered in making this decision.  As the Board has granted service connection on a direct basis, it need not address secondary service connection in this matter.  


ORDER

Service connection for a left knee disability is granted.  

Service connection for a left ankle disability is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


